ACCEPTED
                                                                       04-15-00272-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                   9/4/2015 3:22:12 PM
                                                                        KEITH HOTTLE
                                                                                CLERK

                NO. 04-15-00272-CV

                                                       FILED IN
                                                4th COURT OF APPEALS
          IN THE FOURTH COURT OF APPEALS         SAN ANTONIO, TEXAS
                SAN ANTONIO, TEXAS              9/4/2015 3:22:12 PM
                                                  KEITH E. HOTTLE
                                                        Clerk

                 KYU IM ROBINSON,
                   APPELLANT,

                         V.

         JESS L. MAYFIELD, TRUSTEE, ET AL.,
                    APPELLEES


  ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
               BEXAR COUNTY, TEXAS
       HON. RENEE A. YANTA, JUDGE PRESIDING


FIRST AMENDED MOTION FOR LEAVE TO WITHDRAW
     AS COUNSEL OF RECORD FOR APPELLEES


                              RICHIE & GUERINGER, P.C.

                              GAY GUERINGER
                              State Bar No. 08571400
                              KATHERINE J. WALTERS
                              State Bar No. 00785174
                              112 East Pecan Street, Suite 1420
                              San Antonio, Texas 78205
                              Telephone: 210-220-1080
                              Facsimile: 210-220-1088
                              Email: ggueringer@rg-sanantonio.com
                              Email: kwalters@rg-austin.com
                              ATTORNEYS FOR APPELLEES
                              NO. 04-15-00272-CV


                       IN THE FOURTH COURT OF APPEALS
                             SAN ANTONIO, TEXAS


                               KYU IM ROBINSON,
                                 APPELLANT,

                                       V.

                      JESS L. MAYFIELD, TRUSTEE, ET AL.,
                                 APPELLEES


              ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
                           BEXAR COUNTY, TEXAS
                   HON. RENEE A. YANTA, JUDGE PRESIDING


        FIRST AMENDED MOTION FOR LEAVE TO WITHDRAW
             AS COUNSEL OF RECORD FOR APPELLEES


TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6.5, Appellees’ Counsel,

Richie & Gueringer, P.C., files this their First Amended Motion for Leave to

Withdraw As Counsel of Record for Appellees, William P. Riddick, Individually,

and sued as Trustee of the Wm. P. Riddick – 76 Trust.

      1.    Richie & Gueringer, P.C. has been representing Appellees in this

appeal. Good cause exists for withdrawal of Movant as counsel in that this firm is



                                        1
unable to effectively communicate with Appellees in a manner consistent with

good attorney-client relations.

      2.     Counsel’s Motion to Withdraw is based in part on the fact that it is no

longer able to effectively communicate with its clients. Until just recently, counsel

communicated only with Mr. William P. Riddick, acting in his individual capacity

as well as in his capacity as Trustee for the four trusts, together which make up and

are referred to as the Wm. P. Riddick—76 Trusts.             On June 15, 2015, Mr.

Riddick’s appointment as Trustee expired. To counsel’s knowledge, no successor

trustee has been appointed. The beneficiaries, whether among themselves or with

Mr. Riddick, individually, do not speak with one voice, and counsel is not

otherwise able to effectively communicate with them. Additionally, and despite

requests otherwise, counsel remains unpaid for fees incurred from December 2014

through June 20, 2015.

      3.     Current Deadlines. As of the date of this filing, the only deadline

pending in this appeal is that of the deadline for filing Appellees’ Brief, which is

due on or before September 21, 2015. Counsel has this date also requested an

additional extension for the filing of Appellee’s Brief to October 21, 2015, but that

request has not yet been docketed as received or ruled on.




                                         2
Appellees’ Contact Information 1:

           Mr. William P. Riddick
           P.O. Box 12430
           San Antonio, Texas 78212
           Telephone: 210-264-4265
           Email: viejoriddick@gmail.com

           Beneficiaries under the Wm P. Riddick – 76 Trusts, Cynthia Riddick
           Marmolejo 76 Trust, Patricia Swann Riddick 76 Trust, William McDonald
           Riddick 76 Trust, and Warren Pretlow Riddick 76 Trust
           P.O. Box 12430
           San Antonio, Texas 78212
                      Ms. Cynthia Riddick Marmolejo
                      230 Country Lane
                      San Antonio, Texas 78209-2230
                      Telephone: 210-363-2379
                      Email: cmarmolejo@satx.rr.com

                      Ms. Patricia Riddick Nathan (f/k/a Patricia Swann Riddick)
                      402 N Weston Ln
                      Austin, Texas 78733-4214
                      Telephone: 512-784-8422
                      Email: nathantica@gmail.com

                      Mr. William McDonald Riddick
                      2023 Elm Shadow
                      San Antonio, Texas 78230
                      Telephone: 210-415-9778
                      Email: mac@riddick-rental-properties.com




1
  Counsel was working only through Mr. Riddick in his capacity as Trustee. Therefore, except for beneficiaries’ email addresses and the P.O.
Box in care of the Trustee of the Wm. P. Riddick—76 Trusts, counsel did not have any direct addresses for the beneficiaries of the four (4) trusts
comprising the Wm. P. Riddick—76 Trusts. Counsel researched the direct addresses for the beneficiaries; the results of such research are the
addresses included in this Motion. Additionally, counsel emailed the beneficiaries requesting confirmation of the correct physical addresses but
as of the filing of this Amended Motion has not yet received confirmation. However, based on prior email communications from the beneficiaries
and Mr. Wm. P. Riddick, counsel is aware 4 of the 5 received the prior filing and has no reason to believe that Ms. Cynthia Marmolejo did not
also receive the prior filing. However, and out of an abundance of caution, counsel is sending this First Amended Motion to each of the
beneficiaries and to Mr. Wm. P. Riddick via Certified Mail Return Receipt Requested, First Class Mail and email.



                                                                        3
             Mr. Warren Pretlow Riddick
             3413 Bryn Mawr Dr
             Dallas, Texas 75225
             Telephone: 214-870-4457
             Email: priddick@criteriondp.com

      4.     A copy of this motion has been delivered to Appellees and Appellees

have been notified in writing, via first class mail and certified mail/return receipt

requested and via email, of their right to object to this motion. One beneficiary has

indicated an objection to the prior filing of this motion.

      5.     For these reasons, Appellants’ Counsel, Richie & Gueringer, P.C.

hereby requests the Court to grant its Motion for Leave to Withdraw as Counsel of

Record for Appellants.

                       CERTIFICATE OF CONFERENCE

      Counsel for Appellees has attempted to confer with counsel for Appellant on

this motion but was not able to reach Appellant’s counsel before its filing.

However, Appellant’s counsel was not opposed to the filing of the initial motion

and for that reason counsel for Appellee does not believe there will be opposition

from Appellant’s counsel.




                                           4
                                        RICHIE & GUERINGER, P.C.

                                        By:    /s/ Gay Gueringer
                                               GAY GUERINGER
                                               State Bar No. 08571400
                                               KATHERINE J. WALTERS
                                               State Bar No. 00785174
                                            112 East Pecan Street, Suite 1420
                                            San Antonio, Texas 78205
                                            Telephone: 210-220-1080
                                            Facsimile: 210-220-1088
                                            Email: ggueringer@rg-sanantonio.com
                                            Email: kwalters@rg-austin.com
                                        ATTORNEYS FOR APPELLEES



                           CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that a copy of the foregoing was served
in compliance with Texas Rule of Appellate Procedure 6.5 and 9.5 on September 4, 2015,
as follows:

      Sent via Electronic Service and Facsimile to Appellant’s Counsel:
             Ms. JoAnn Storey
             JoAnn Storey, P.C.
             1005 Heights Boulevard
             Houston, Texas 77008


      Sent to Appellees Via Certified Mail/Return Receipt Requested and First
            Class Mail (and email) as follows:

             Mr. William P. Riddick
             P.O. Box 12430
             San Antonio, Texas 78212
             (CM/RRR Receipt No. 7015 0640 0003 1631 0544)
             Email: viejoriddick@gmail.com




                                           5
Beneficiaries under the Wm P. Riddick – 76 Trusts, Cynthia Riddick
Marmolejo 76 Trust, Patricia Swann Riddick 76 Trust, William
McDonald Riddick 76 Trust, and Warren Pretlow Riddick 76 Trust
P.O. Box 12430
San Antonio, Texas 78212
(CM/RRR Receipt No. 7015 0640 0003 1631 0551)

Cynthia Riddick Marmolejo
230 Country Lane
San Antonio, Texas 78209-2230
(CM/RRR Receipt No. 7015 0640 0003 1631 0568)
Email: cmarmolejo@satx.rr.com

Patricia Riddick Nathan (f/k/a Patricia Swann Riddick)
402 N Weston Ln
Austin, Texas 78733-4214
(CM/RRR Receipt No. 7015 0640 0003 1631 0575)
Email: nathantica@gmail.com

William McDonald Riddick
2023 Elm Shadow
San Antonio, Texas 78230
(CM/RRR Receipt No. 7015 0640 0003 1631 0582)
Email: mac@riddick-rental-properties.com

Warren Pretlow Riddick
3413 Bryn Mawr Dr
Dallas, Texas 75225
(CM/RRR Receipt No. 7015 0640 0003 1631 0599)
Email: priddick@criteriondp.com




                         /s/ Gay Gueringer
                         Gay Gueringer / Katherine J. Walters




                           6